Case 7:20-cr-01412 Document 10 Filed on 09/30/20 in TXSD Page 1 of 3
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               September 30, 2020
                                                                David J. Bradley, Clerk
Case 7:20-cr-01412 Document 10 Filed on 09/30/20 in TXSD Page 2 of 3
Case 7:20-cr-01412 Document 10 Filed on 09/30/20 in TXSD Page 3 of 3
